10

11

12

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
MATTHEW GANTT,
Case No. C19-5352 RBL-TLF
Plaintiff,
Vv. ORDER TO SHOW CAUSE AND
ESTABLISHING BRIEFING
JANET RHOTON, SCHEDULE
Defendants.

 

 

On Thursday, September 26, 2019, plaintiff filed a motion for an “Order to Show Cause
for a Preliminary Injunction and Temporary Restraining Order.” Dkt. 28. Plaintiff claims that he
was denied medical attention for “seeing splotches and spitting blood” on September 15, 2019,
and that he fears for his life if he should wait to bring his request for medical attention through
the grievance system. /d. at 2. Plaintiff alleges that his current situation is life-threatening and
requires immediate intervention by the court. Despite the allegations of a serious safety concern,
the court may not order a preliminary injunction or temporary restraining order (“TRO”) unless
plaintiff shows that the conditions necessitating the court’s intervention stem from the claim in
his complaint.

To obtain a preliminary injunction or TRO, the moving party must demonstrate: (1) he is
likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of
preliminary relief; (3) the balance of equities tips in his favor; and (4) an injunction is in the

public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also

ORDER TO SHOW CAUSE AND ESTABLISHING
BRIEFING SCHEDULE - 1

 
10

11

12

20

21

22

23

24

25

 

 

Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (the
same substantive standard applies to TROs and preliminary injunctions). To fulfill the
“irreparable harm” requirement, the movant “must demonstrate immediate threatened injury”
and “do more than merely allege imminent harm.” Associated Gen. Contractors of California,
Inc. v. Coal. for Econ. Equity, 950 F.2d 1401, 1410 (9th Cir. 1991).

Plaintiff's motion is deficient, because the conduct of which he complains not clearly a
part of the claim in his civil action. Plaintiff cannot establish a likelihood of success on the merits
of a claim that has not been raised in a complaint. Plaintiff’s current complaint names only Janet
Rhoton, a supervisor at Pierce County Jail, as defendant, and his motion for a TRO describes the
conduct of unnamed guards and a nurse. Plaintiff has moved for leave to amend his complaint to
include other defendants (Dkt. 21), but at this point the connection is tenuous between plaintiff's
complaint and his current quality of medical treatment.

Secondly, plaintiff has not attested, nor has the defense attested, whether plaintiff is a
pre-trial or post-conviction detainee, which determines the rights that form the basis of plaintiff's
medical claim. If plaintiff is incarcerated after his conviction at trial, then the Eighth Amendment
prohibits “deliberate indifference” to plaintiffs serious medical needs, according to the
subjective intent of the defendant. Co/well v. Bannister, 763 F.3d 1060, (9th Cir. 2014); see
Clouthier v. County of Contra Costa, 591 F.3d 1232, 1242-43 (9th Cir. 2010). If plaintiff has not
yet stood trial, then the Due Process Clause of the Fourteenth Amendment governs his rights and
prohibits objectively deliberate indifference to plaintiff's medical needs: “something akin to
reckless disregard” of the risks to plaintiff. Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th

Cir. 2018). To determine the applicable legal standard by which the Court makes an assessment

ORDER TO SHOW CAUSE AND ESTABLISHING
BRIEFING SCHEDULE - 2

 
10

11

12

20

21

22

23

24

25

 

 

of whether injunctive relief is warranted, plaintiff and/or defendant must provide this elementary
fact.

Furthermore, a party may obtain a TRO without notice to the adverse party, but only after
providing “specific facts in an affidavit or a verified complaint clearly show[ing] that immediate
and irreparable injury, loss, or damage will result to the movant before the adverse party can be
heard in opposition,” and providing a certified explanation of why notice should not be required.
Fed. R. Civ. P. 65(b)(1). Plaintiff's motion is unclear as to the specific relief sought from the
Court and does not provide specific facts to give the defense notice of the basis upon which he
seeks a temporary restraining order or preliminary injunction.

Plaintiff is directed to submit an affidavit on or before Friday, October 11, 2019, as to:

(1) whether plaintiff is a pretrial detainee or a post-trial inmate;

(2) how the motion for a temporary restraining order is related to plaintiff's claim; and

(3) what specific actions or relief plaintiff wishes the Court to order.

The Clerk of Court is directed to re-note plaintiff's “Motion for Order to Show Cause for
Temporary Restraining Order and Preliminary Injunction” (Dkt. 28) on the Court’s calendar for
Friday, October 25, 2019.

Defendant shall file a response, including a response as to whether plaintiff is a pre-trial
detainee or post-conviction prisoner no later than Friday, October 18, 2019.

Plaintiffs reply, if any, shall be filed no later than the note date.

Dated this Ist day of October, 2019.

ORDER TO SHOW CAUSE AND ESTABLISHING
BRIEFING SCHEDULE - 3

 
10

11

12

20

21

22

23

24

25

 

 

ORDER TO SHOW CAUSE AND ESTABLISHING
BRIEFING SCHEDULE - 4

Deute. F Fake

Theresa L. Fricke
United States Magistrate Judge

 

 
